*439Opinion by
McClelland, P. J.
The sample is an, article shaped to fit the foot, made of woven leather thongs, and there was testimony that it is not an unfinished shoe but merely a part which, with the addition of further materials and labor, may be converted into an unfinished shoe. It was found that the merchandise in fact consists of side upper leather made from hides or skins of cattle of the bovine species manufactured into uppers for shoes and the claim at 15 percent under paragraph 1530 (b) (4) was therefore sustained.